Case 6:20-cv-00628-ADA Document 14-4 Filed 10/02/20 Page 1 of 7




        Exhibit D
                          Case 6:20-cv-00628-ADA Document 14-4 Filed 10/02/20 Page 2 of 7




                                                               Exhibit D

’000 Patent, claim 1

    Claim Element        Allegations in the Complaint                                                           Alleged Actors in the
                                                                                                                Complaint

    1. An apparatus,     Paragraphs 94-96 of the Complaint                                                      Grubhub
    comprising:
                         94. The Accused Instrumentalities comprise an apparatus comprising a memory
                         device, a receiver, a processing device, and a transmitter. The infringing apparatus
                         comprises servers, hardware, software, and a collection of related and/or linked
                         web pages and mobile applications for providing recruitment information and
                         services to individuals (including individuals, independent contractors, temporary
                         workers, and/or freelancers) in the United States. On information and belief, the
                         Accused Instrumentalities comprise an apparatus with multiple interconnected
                         infrastructures, including but not limited to multiple data centers, including
                         Amazon Web Services (“AWS”) data centers located across the United States.
                         Further on information and belief, Grubhub1 employs multiple redundant data
                         centers to withstand localized outages. See above.

                         95. On information and belief, the infringing Grubhub apparatus comprises
                         Apache Cassandra as a primary data store. See above.

                         96. Upon information and belief, the Grubhub Accused Instrumentalities
                         comprises data centers housing memory devices, processing devices, receivers,
                         and transmitters. On information and belief, such data centers are in Illinois,
                         Texas, and Utah. See above.

    a memory device,     Paragraphs 97-98 of the Complaint                                                      Grubhub
    wherein the memory

1
 Grubhub does not capitalize the “H” in its name. When quoting Plaintiff’s allegations in these charts and the accompanying Motion
to Dismiss, Defendant has corrected that spelling error.


                                                                   1
                         Case 6:20-cv-00628-ADA Document 14-4 Filed 10/02/20 Page 3 of 7




device stores work      97. The Grubhub Accused Instrumentalities comprise a memory device or
schedule information    database, which stores at least work schedule information and/or scheduling
or scheduling           information for individual drivers in the Grubhub network, each of whom are, on
information for an      information and belief, employed by Grubhub as Independent Contractors. See
employer or a hiring    above.
entity, or for an
individual, an          98. The Grubhub Accused Instrumentalities store work schedule information for
independent             each such driver (independent contractor) by virtue of the driver’s “Block
contractor, a           Scheduling” selections on the Grubhub Driver App or, in the alternative, by virtue
temporary worker, or    of the driver notifying Grubhub of his/her availability for engagement on an open
a freelancer;           assignment. Available Blocks are open on a first-come, first-served basis for
                        drivers, although certain drivers with higher ranking will receive priority. Drivers
                        who have formally signed up for a given block of time are given assignment
                        priority for deliveries during the timeframe over otherwise available drivers. See
                        above.
a receiver, wherein     Paragraph 99 of the Complaint                                                        User (Grubhub mobile
the receiver receives                                                                                        app and/or use of the
a first request,        99. The Grubhub Accused Instrumentalities comprise a receiver for receiving a Grubhub web page at
                        first request from a communication device associated with a hiring entity (e.g., the grubhub.com)
                        user of the Grubhub Mobile App for Consumers and/or the user of the Grubhub
                        web page at grubhub.com). On information and belief, when a user seeks to place
                        an order using the Grubhub apparatus, a first request is generated to obtain the
                        work schedule information for the known available independent contractors in
                        order to generate an Estimated Time for Delivery. If acceptable, the user has the
                        option of placing the order and completing the transaction using a second request.
                        See above.

wherein the first       Paragraph 99 of the Complaint                                                        User (Grubhub mobile
request contains                                                                                             app and/or use of the
information regarding   99. The Grubhub Accused Instrumentalities comprise a receiver for receiving a Grubhub web page at
a request to obtain     first request from a communication device associated with a hiring entity (e.g., the grubhub.com)
work schedule           user of the Grubhub Mobile App for Consumers and/or the user of the Grubhub
information or          web page at grubhub.com). On information and belief, when a user seeks to place
scheduling              an order using the Grubhub apparatus, a first request is generated to obtain the


                                                                2
                           Case 6:20-cv-00628-ADA Document 14-4 Filed 10/02/20 Page 4 of 7




information for the       work schedule information for the known available independent contractors in
employer, the hiring      order to generate an Estimated Time for Delivery. If acceptable, the user has the
entity, the individual,   option of placing the order and completing the transaction using a second request.
the independent           See above.
contractor, the
temporary worker, or
the freelancer,

wherein the first         Paragraph 99 of the Complaint                                                        User (Grubhub mobile
request is transmitted                                                                                         app and/or use of the
from a first              99. The Grubhub Accused Instrumentalities comprise a receiver for receiving a Grubhub web page at
communication             first request from a communication device associated with a hiring entity (e.g., the grubhub.com)
device associated         user of the Grubhub Mobile App for Consumers and/or the user of the Grubhub
with an employer or       web page at grubhub.com). On information and belief, when a user seeks to place
hiring entity or          an order using the Grubhub apparatus, a first request is generated to obtain the
associated with an        work schedule information for the known available independent contractors in
individual, an            order to generate an Estimated Time for Delivery. If acceptable, the user has the
independent               option of placing the order and completing the transaction using a second request.
contractor, a             See above.
temporary worker, or
a freelancer

a processing device,      Paragraph 94 of the Complaint                                                          None

                          94. The Accused Instrumentalities comprise an apparatus comprising a memory
                          device, a receiver, a processing device, and a transmitter. The infringing apparatus
                          comprises servers, hardware, software, and a collection of related and/or linked
                          web pages and mobile applications for providing recruitment information and
                          services to individuals (including individuals, independent contractors, temporary
                          workers, and/or freelancers) in the United States. On information and belief, the
                          Accused Instrumentalities comprise an apparatus with multiple interconnected
                          infrastructures, including but not limited to multiple data centers, including
                          Amazon Web Services (“AWS”) data centers located across the United States.



                                                                    3
                           Case 6:20-cv-00628-ADA Document 14-4 Filed 10/02/20 Page 5 of 7




                          Further on information and belief, Grubhub employs multiple redundant data
                          centers to withstand localized outages. See above.



wherein the                                                                                                      None
processing device is
specially
programmed for
processing
information
contained in the first
request,

wherein the                                                                                                      None
processing device
generates a first
message containing
the work schedule
information or the
scheduling
information for the
employer, the hiring
entity, the individual,
the independent
contractor, the
temporary worker, or
the freelancer; and

a transmitter,            Paragraph 94 of the Complaint                                                          Grubhub

                          94. The Accused Instrumentalities comprise an apparatus comprising a memory
                          device, a receiver, a processing device, and a transmitter. The infringing apparatus
                          comprises servers, hardware, software, and a collection of related and/or linked


                                                                    4
                          Case 6:20-cv-00628-ADA Document 14-4 Filed 10/02/20 Page 6 of 7




                         web pages and mobile applications for providing recruitment information and
                         services to individuals (including individuals, independent contractors, temporary
                         workers, and/or freelancers) in the United States. On information and belief, the
                         Accused Instrumentalities comprise an apparatus with multiple interconnected
                         infrastructures, including but not limited to multiple data centers, including
                         Amazon Web Services (“AWS”) data centers located across the United States.
                         Further on information and belief, Grubhub employs multiple redundant data
                         centers to withstand localized outages. See above.



wherein the                                                                                                   None
transmitter transmits
the first message to
the first
communication
device or to a second
communication
device,

wherein the apparatus                                                                                         None
processes information
contained in a second
request,

wherein the second       Paragraph 100 of the Complaint                                                      User (Grubhub mobile
request contains                                                                                             app and/or use of the
information for          100. On information and belief, when a user completes an order using the Grubhub Grubhub web page at
offering services of     Accused Instrumentalities, the order comprises a second request to engage and grubhub.com)
the individual, the      obtain the Grubhub Independent Contractor in the vicinity, and to thereafter
independent              receive delivery/status information. On information and belief, the Independent
contractor, the          Contractors are notified via “push notification” when a new order is ready for
temporary worker, or     delivery. Drivers are notified of available orders based on their proximity. If the
the freelancer, to the   initial driver does not timely respond by accepting the offer for delivery, it is


                                                                  5
                           Case 6:20-cv-00628-ADA Document 14-4 Filed 10/02/20 Page 7 of 7




employer or hiring        passed to the next available driver for consideration. The second request is
entity, or contains       confirmed, and the user is then given the options to “Track My Order” and real-
information for the       time mapping features, as well as by the “ETA” and order status indications on
employer or hiring        the Grubhub Consumer App. See above.
entity reserving or
requesting the
services of the
individual, the
independent
contractor, the
temporary worker, or
the freelancer,

wherein the                                                                                                 None
information
contained in the
second request is
based on the work
schedule information
or the scheduling
information for the
employer, the hiring
entity, the individual,
the independent
contractor, the
temporary worker, or
the freelancer,
contained in the first
message.




                                                                  6
